Citation Nr: 1211040	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to April 1946.  He died in September 1982.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appellant and her son presented testimony before the undersigned at a July 2011 hearing held at the RO. 


FINDINGS OF FACT

1. The Veteran died in September 1982.  His death certificate lists the immediate cause of death as arteriosclerotic heart disease and chronic obstructive pulmonary emphysema.  An autopsy was not performed.  The certificate notes that the Veteran had suffered from these disorders for years prior to his demise.

2.  At the time of his death, the Veteran was not service-connected for any disorder. 

3.  There is no competent evidence showing that either heart disease or chronic obstructive pulmonary emphysema were shown in-service, that heart disease was compensably disabling within a year of the Veteran's separation from active duty, of that either disorder was related to his military service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.310, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA's duties to notify and assist require that upon receipt of a complete or substantially complete application for benefits, VA must notify the appellant and her representative, if any, of any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Adequate notice in a claim of entitlement to service connection for the cause of a veteran's death must notify a claimant of the conditions, if any, for which a veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342   (2007). 

In the present case, in a September 2007 VA letter the appellant was provided notice of the information VA will seek to provide, and what she was expected to provide.  This letter also provided some of the requisite notice for cause of death claims to include what must be shown to establish such a claim.  It is clear from the record that the appellant is aware that the Veteran was not service connected for any disorder at the time of his death.  Accordingly, the appellant has been provided appropriate notice under the Veterans Claims Assistance Act of 2000.  

Although the RO did not provide notice regarding how VA decides effective dates, that error is rendered moot because of the denial of the underlying claim.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant. 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c).  Attempts to secure the Veteran's service treatment records were undertaken, however, they are unavailable and they may have been destroyed in a fire at the National Personnel Records Center.  Attempts to reconstruct the service medical records have been unsuccessful.  There is no indication of any missing and available pertinent record for which VA has not made adequate search efforts to date.  

The claims file has not been reviewed by a VA examiner to obtain an opinion regard the issue of the cause of the Veteran's death.  In this regard, however, a VA opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the veteran suffered an event, injury, or disease in service; (b) indicates that the cause of death may be associated with the veteran's service or a service-connected disability, and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran's file is not triggered as the evidence of record does not meet these initial evidentiary thresholds. 

The appellant contends that service connection is warranted for the cause of the Veteran's death.  At the time of the Veteran's death, he was not service connected for any disability. 

The death certificate lists the immediate cause of the Veteran's death as arteriosclerotic heart disease and chronic obstructive pulmonary emphysema.  An autopsy was not performed. 

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal (primary) cause of death, or a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312 . 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection for the cause of the veteran's death there must be medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury that was responsible for death; and competent evidence of a nexus between an in-service injury or disease and death.  See generally Hickson v. West, 12 Vet. App. 247, 253   (1999). 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000). 

Factual Background 

The available record reveals no evidence that the Veteran suffered from heart of lung disease while on active duty.

In July 1980, the Veteran was examined for purposes of establishing his entitlement to aid and attendance benefits for pension purposes.  Following that examination he was diagnosed with severe pulmonary emphysema.  This record does not link either chronic obstructive pulmonary disease, emphysema, and/or hypertension to the Veteran's service.

In June 1982 the Veteran was admitted to a private hospital for treatment of advance chronic obstructive pulmonary disease and emphysema, as well as for hypertension.  The records associated with this care do not link either chronic obstructive pulmonary disease, emphysema, and/or hypertension to the Veteran's service. 

In July 2011, the appellant presented testimony before the undersigned at the RO.  She indicated that she was not aware of any health care professional who had ever linked the cause of the Veteran's death to his military service.  She stated that the Veteran had had a history of breathing problems since she met him during the 1950s, and that he began having heart problems in the 1970s.  The appellant's son offered that the Veteran was reluctant to discuss his own health with others, and equally reluctant to discuss his military service.

Analysis 

The appellant contends that the Veteran's service was etiologically related to the cause of his death.  Significantly, however, there is no competent evidence which supports her contentions.  While the Veteran's service medical records are not available, there is no competent evidence that he suffered from a chronic heart or respiratory disorder in-service.  Indeed, the available record reveals no competent evidence pertaining to the existence of either a heart or lung disorder until 1980, more than 34 years after the Veteran's separation from service.  

While the appellant has reported that the Veteran had breathing problems since the 1950s, she as a lay person, is not competent to diagnose chronic obstructive pulmonary disease or emphysema.  The appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of the etiology of the cause of the Veteran's death goes beyond a simple and immediately observable cause-and-effect relationship.  Hence, the appellant is not competent to render an opinion of etiology of the Veteran's death in this particular case.  Espiritu v. Derwinski, 2 Vet. App. 492   (1992). 

As the competent evidence preponderates against finding a link between the cause of the Veteran's death and his service, the appellant's claim must be denied 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49   (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


